McGrath, O. J.
This is an appeal by the owners from a judgment in a proceeding under Act No. 229, Laws of 1887, providing for a lien for labor and services upon logs, etc.
The affidavit for the writ of attachment was made on March 5, and the writ issued March 6, 1891. The provision in section 7987 (chap. 275) How. Stat., that an affidavit shall not be deemed insufficient by reason of the intervention of a day between the date of the jurat and the issuing of the writ, applies only to writs issued under that chapter, and not to proceedings by attachment under the log-lien act. This defect was jurisdictional, and ren*526ders the entire proceeding invalid. Drew v. Dequindre, 2 Doug. 93; Buckley v. Lowry, 2 Mich. 418; Wilson v. Arnold, 5 Id. 98; Fessenden v. Hill, 6 Id. 242.
It is unnecessary to consider the other allegations of •error.
The judgment must be reversed as to appellants, and no new trial granted as to them, with costs of both courts to the appellants.
The other Justices concurred.